SUMMARY ORDER TADCO Construction Corporation and Frank DeMartino (collectively, “TADCO”) appeal from a judgment of the District Court (Matsumoto, J.) dismissing their claims against the New York State Department of Labor (“DOL”) and three of its employees, as well as the Dormitory Authority of the State of New York (“DASNY”) and one of its employees. Seeking both money damages and injunc-tive relief, TADCO alleged that the defendants violated TADCO’s due process rights, committed an abuse of process, and engaged in a conspiracy when they withheld payments to TADCO without promptly providing an administrative hearing. We assume the parties’ familiarity with the facts and record of the prior proceedings, to which we refer only as necessary to explain our decision to affirm in part and dismiss in part.  TADCO first argues that the defendants2 violated its procedural due process rights by failing to promptly convene a post-deprivation hearing on (1) the 2007 records withholding on the Queens Hospital Project, and (2) the 2010 direct withholding and 2013 cross-withholding for prevailing-wage violations on the Staten Island Project. Assuming without deciding that TADGO has a property interest in payment for work properly performed under its contracts with DASNY, we agree with the District Court that no procedural due process violations occurred. TADCO was not entitled to a hearing on the 2007 records withholding because the procedure for implementing a records withholding itself satisfies due process, and because TADCO does not dispute that it failed to maintain or produce the required records in violation of both the Labor Law and its contracts with DASNY. Without a factual dispute, any hearing would have been meaningless. Nor was TADCO deprived of due process as a result of the defendants’ four-year delay in providing an administrative hearing on the 2010 and 2013 withholdings for violations on the Staten Island Project. See Lujan v. G & G Fire Sprinklers, Inc., 532 U.S. 189, 197, 121 S.Ct. 1446, 149 L.Ed.2d 391 (2001); see also Oneida Indian Nation of New York v. Madison Cty., 665 F.3d 408, 427 n.13 (2d Cir. 2011). An administrative hearing for a prevailing wage withholding is not a constitutional requirement; the availability of a breach of contract suit alone satisfies due process. Lujan, 532 U.S. at 197, 121 S.Ct. 1446. In this case, TAD-CO does not dispute that it could have sued for breach of contract, mandamus relief, or relief under Article 78.  TADCO further argues that the District Court erred when it dismissed its substantive due process claim arising out of the investigation into the Queens Hospital project. But TADCO cannot meet the high standard required to prevail on a substantive due process claim, see Cty. of Sacramento v. Lewis, 523 U.S. 833, 840, 846-47, 118 S.Ct. 1708, 140 L.Ed.2d 1043 (1998), not least because TADCO was required by law to keep adequate payroll records and to provide them to DOL upon request, see N.Y. Labor Law § 220(3-a)(a)(iii), (3-a)(c). DOL’s request that TADCO provide its records does not “shock the conscience.” Lombardi v. Whitman, 485 F.3d 73, 81 (2d Cir. 2007); see also Oneida, 665 F.3d at 427 n.13. As for TADCO’s abuse of process claim, we recognize claims under § 1983 only for abuse of criminal process, not abuse of civil process. See Green v. Mattingly, 585 F.3d 97, 104 (2d Cir. 2009). On appeal, TADCO argues that its abuse of process claim should have been.construed as arising under State law or that it should have been permitted to amend its complaint to include such a claim. But TADCO did not raise this argument in the District Court, so we do not consider it here.3 See Mhany Mgmt., Inc. v. Cty. of Nassau, 819 F.3d 581, 615 (2d Cir. 2016). While this appeal was pending, the Commissioner of Labor adopted a report and recommendation finding that TADCO committed prevailing wage violations on the Staten Island Project. See Appellees’ FRAP 28(j) Letter, ECF No. 86. Because DOL has now concluded its administrative proceeding, we dismiss as moot that part of the appeal concerning TADCO’s claims for injunctive relief. Finally, we conclude that the District Court did not abuse its discretion in denying TADCO’s motion for recusal. No “objective and disinterested observer, knowing and understanding all of the facts and circumstances, could reasonably question [Judge Matsumoto’s] impartiality.” SEC v. Razmilovic, 738 F.3d 14, 29 (2d Cir. 2013). We have considered TADCO’s remaining arguments and conclude that they are without merit. For the foregoing reasons, the judgment of the District Court is AFFIRMED in part and the appeal is DISMISSED in part.  . The DASNY defendants (DASNY and Dennis Monahan) argue that they are not the relevant actors for the procedural due process claim, since TADCO's contentions relate only to DOL. Because we conclude that TADCO has not stated an adequate procedural due process claim in any event, we do not address this argument.   . TADCO’s conspiracy claim under § 1983 is premised on its claims that the defendants violated an underlying federal constitutional right. See Droz v. McCadden, 580 F.3d 106, 109 (2d Cir. 2009), Because, for the reasons already stated, we affirm the dismissal of those underlying claims, we affirm the dismissal of the conspiracy claim as well,